Title: From Thomas Jefferson to Le Comte Diodati, 29 March 1807
From: Jefferson, Thomas
To: Diodati, Le Comte


                        
                            My dear & antient friend
                            
                            Washington March 29. 1807.
                        
                        Your letter of Aug. 29. reached me on the 18th. of Feb it inclosed a duplicate of that written from
                            Brunswick five years before, but which I never recieved, or had notice of, but by this duplicate. be assured, my friend,
                            that I was incapable of such negligence towards you as a failure to answer it would have implied. it would illy have
                            accorded with those sentiments of friendship I entertained for you at Paris, & which neither time nor distance have
                            lessened. I often pass in review the many happy hours I spent with Made. Diodati & yourself on the banks of the Seine,
                            as well as at Paris, and I count them among the most pleasing I enjoyed in France. those were indeed days of tranquility
                            & happiness. they had begun to cloud a little before I left you; but I had no apprehension that the tempest, of which I
                            saw the beginning, was to spread over such an extent of space & time. I have often thought of you with anxiety, & wished to know how you weathered the storm, and into what port you had retired. the letters now recieved give me the first
                            information, and I sincerely felicitate you on your safe and quiet retreat. were I in Europe pax et panis would certainly
                            be my motto.   wars & contentions indeed fill the pages of history with more matter. but more blest is that nation whose
                            silent course of happiness furnishes nothing for history to say. this is what I ambition for my own country, and what it
                            has fortunately enjoyed now upwards of 20. years, while Europe has been in constant Volcanic eruption. I again, my friend,
                            repeat my joy that you have escaped the overwhelming torrent of it’s lava.
                        At the end of my present term, of which two years are yet to come, I propose to retire from public life, and
                            to close my days on my patrimony of Monticello, in the bosom of my family. I have hitherto enjoyed uniform health; but the
                            weight of public business begins to be too heavy for me, and I long for the enjoiments of rural life, among my books, my
                            farms & my family. having performed my quadragena stipendia, I am entitled to my discharge, and should be sorry indeed
                            that others should be sooner sensible than myself when I ought to ask it; I have therefore requested my fellow citizens to
                            think of a successor for me, to whom I shall deliver the public concerns with greater joy than I recieved them. I have the
                            consolation too of having added nothing to my private fortune, during my public service, and of retiring with hands as
                            clean, as they are empty. pardon me these egoisms, which, if ever excusable, are so when writing to a friend to whom our
                            concerns are not uninteresting. I shall always be glad to hear of your health and happiness, and having been out of the
                            way of hearing of any of our cotemporaries of the Corps diplomatique at Paris, any details of their subsequent history
                            which you will favor me with, will be thankfully recieved. I pray you to make my friendly respects acceptable to Made. la
                            Comtesse Diodati, to assure M. Tronchin of my continued esteem, and to accept yourself my affectionate salutations
                            & assurances of constant attachment & respect
                        
                            Th: Jefferson
                            
                        
                    